 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   RANDALL HOUSEMAN,                                 Case No. 1:17-cv-01617-AWI-SAB (PC)
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, GRANTING
13          v.                                         DEFENDANTS’ MOTION TO REVOKE
                                                       PLAINTIFF’S IN FORMA PAUPERIS
14   J. ODLE, et al.,                                  STATUS, AND REQUIRING PLAINTIFF TO
                                                       PAY THE FILING FEE TO PROCEED WITH
15                      Defendants.                    THIS ACTION
16                                                     [ECF Nos. 23, 26]
17                                                     TWENTY-ONE (21) DAY DEADLINE
18

19          Plaintiff Randall Houseman is a state prisoner currently proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on

21   December 5, 2017. (ECF No. 1.) Plaintiff’s motion to proceed in forma pauperis was granted on

22   December 7, 2017. (ECF No. 5.)

23          On February 15, 2019, Defendants Hennesay, Iverson, and Odle filed a motion for an

24   order revoking Plaintiff’s in forma pauperis status. (ECF No. 23.) Plaintiff did not file an

25   opposition to Defendants’ motion.

26          On April 3, 2019, the assigned Magistrate Judge issued Findings and Recommendations

27   recommending that Defendants’ motion for an order revoking Plaintiff’s in forma pauperis status

28   be granted and that Plaintiff be required to pay the $400.00 filing fee in full in order to proceed
                                                      1
 1   with this action. (ECF No. 26.) The Findings and Recommendations were served on the parties

 2   and contained notice that any objections thereto were to be filed within fourteen (14) days after

 3   service of the Findings and Recommendations. (Id. at 6.) More than fourteen days have passed

 4   since the Findings and Recommendations were served and no objections have been filed by any

 5   party.

 6            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the Court finds that the

 8   Magistrate Judge’s Findings and Recommendations are supported by the record and by proper

 9   analysis.

10            Accordingly, IT IS HEREBY ORDERED that:

11            1.     The Findings and Recommendations issued on April 3, 2019, (ECF No. 26), are

12                   adopted in full;

13            2.     Defendants’ motion for an order revoking Plaintiff’s in forma pauperis status,

14                   (ECF No. 23), is GRANTED;

15            3.     Within twenty-one (21) days following the date of service of this order, Plaintiff

16                   shall pay the $400.00 filing fee in full in order to proceed with this action;

17            4.     Plaintiff is warned that if he fails to pay the filing fee within the specified time,

18                   this action will be dismissed; and

19            5.     This matter is referred back to the assigned Magistrate Judge for further

20                   proceedings consistent with this order.
21
     IT IS SO ORDERED.
22

23   Dated: May 9, 2019
                                                   SENIOR DISTRICT JUDGE
24

25

26
27

28
                                                          2
